Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome the objections and rejections previously set forth in the Non-Final Office Action mailed April 29th, 2022. Applicant’s amendments to claims 13, 18, 20, 22, 24 and new claims 25-34 as described on pages 9-11 have been deemed sufficient to overcome the previous 35 USC § 101, 35 USC § 112 and 35 USC § 103 art rejections through the addition of the previously indicated allowable subject matter into the independent claims. 

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 13 disclosing a system for determining a vehicle wheel radius based on vehicle characteristics. 

	Regarding claim 1 the relevant art Johansson (US Pre-Granted Publication No. US 2019/0226841 A1 hereinafter “Johansson”) in view of Lu et al (Foreign Patent Translation No. DE 102004004805 B4 hereinafter “Lu”) discloses a method for determining wheel radius of a vehicle (Johansson [0015]) with compared yaw rates and wheel speed inputs (Johansson [0028] [0018]) and adapting a wheel speed based on the calculations and a correction factor (Johansson [0018]) and predefined radii (Lu clm 1) but fails to disclose how the correction factors are calculated for the vehicle. Specifically, the relevant art fails to disclose “A method comprising: determining a wheel radius of a motor vehicle with steerable front wheels, wherein determining the wheel radius includes: calculating a yaw rate of the motor vehicle by a wheel speed of at least one wheel which is determined by a predefined wheel radius, comparing the calculated yaw rate to a measured yaw rate, adapting the wheel speed, input in the calculation of the yaw rate, of the at least one wheel by means of a correction factor so that the calculated yaw rate is equal to the measured yaw rate, and multiplying the correction factor and the predefined wheel radius and/or the wheel speed, input in the calculation of the yaw rate, for the determination of a corrected wheel radius and/or of a corrected wheel speed; determining a motor vehicle variable based on the corrected wheel radius and/or the corrected wheel speed, wherein the motor vehicle variable is at least one of a vehicle speed, a distance traveled, a current position of the motor vehicle, or an orientation of the motor vehicle; providing the motor vehicle variable to an antilock brake system, a traction control system, or an electronic stability system; and controlling a position of the motor vehicle with the antilock brake system, the traction control system, or the electronic stability system based on the motor vehicle variable, wherein the correction factors are calculated with the following formula:  In re: PCT U.S. National StageAttorney Docket No. 171465P3OUSApplication of thy ssenkrapp Presta AG et aL                        
                            
                                
                                    k
                                
                                
                                    R
                                    R
                                
                            
                            =
                            
                                
                                    b
                                    *
                                    φ
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            F
                                            L
                                        
                                    
                                    *
                                    
                                        
                                            v
                                        
                                        
                                            F
                                            L
                                        
                                    
                                    *
                                    c
                                    o
                                    s
                                    
                                        
                                            δ
                                        
                                        
                                            F
                                            L
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            v
                                        
                                        
                                            R
                                            R
                                        
                                    
                                
                            
                        
                     with                         
                            
                                
                                    k
                                
                                
                                    F
                                    L
                                
                            
                            =
                            
                                
                                    φ
                                    *
                                    l
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            F
                                            L
                                        
                                    
                                    *
                                    s
                                    i
                                    n
                                    
                                        
                                            δ
                                        
                                        
                                            F
                                            L
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    k
                                
                                
                                    R
                                    L
                                    =
                                    
                                        
                                            b
                                            *
                                            φ
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    F
                                                    R
                                                
                                            
                                            *
                                            
                                                
                                                    v
                                                
                                                
                                                    F
                                                    R
                                                
                                            
                                            *
                                            c
                                            o
                                            s
                                            
                                                
                                                    δ
                                                
                                                
                                                    F
                                                    R
                                                
                                            
                                        
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    R
                                                    L
                                                
                                            
                                        
                                    
                                
                            
                        
                     with                         
                            
                                
                                    k
                                
                                
                                    F
                                    R
                                
                            
                            =
                            
                                
                                    φ
                                    *
                                    l
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            F
                                            R
                                        
                                    
                                    *
                                    s
                                    i
                                    n
                                    
                                        
                                            δ
                                        
                                        
                                            F
                                            R
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    v
                                
                                
                                    F
                                    L
                                
                            
                        
                    wheel speed front left                          
                            
                                
                                    v
                                
                                
                                    F
                                    R
                                
                            
                        
                     wheel speed front right                         
                            
                                
                                    v
                                
                                
                                    R
                                    L
                                
                            
                        
                     wheel speed rear left                         
                            
                                
                                    v
                                
                                
                                    R
                                    R
                                
                            
                        
                     wheel speed rear right                         
                            
                                
                                    δ
                                
                                
                                    F
                                    L
                                
                            
                        
                     wheel steering angle front left 4In re: PCT U.S. National StageAttorney Docket No. 171465P30USApplication of thyssenkrupp Presta AG et al.                        
                            
                                
                                    δ
                                
                                
                                    F
                                    R
                                
                            
                        
                     wheel steering angle front right                         
                            l
                        
                     wheelbase 
                        
                            b
                        
                     track width.” 

	Claims 14 and 18-22 are also allowed due to their dependence on claim 13. Claims 24-34 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664